Case 3:21-mj-01418-JRK Document1 Filed 08/26/21 Page 1 of 5 PagelD 1

FILED IN OPEN COURT
-¥|1| 2021
CtERR—U-S—BISTRICF COURT

UNITED STATES DISTRICT COUR'E?.EOSTRICT OF FLORIDA

NVI FLORI
MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION

AO (Rey. 5/85) Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

v Case No. 3:21-mj- [4|8—JR KK

LUIS FELIPE SILVA-MARTINEZ

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about July 11, 2021, in Duval
County, in the Middle District of Florida, the defendant,

a citizen of Mexico and an alien in the United States, was found unlawfully

present in the United States without first having obtained the consent of the

Attorney General or the Secretary of Homeland Security for the United

States to apply for admission to or re-enter the United States after having

been deported and removed from the United States on or about

December 11, 2012, and on or about May 5, 2015,
in violation of Title 8, United States Code, Section 1326. I further state that lama
Deportation Officer for the Department of Homeland Security, Immigration and

Customs Enforcement, and that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: es ONo

 

Sigffature of Complainant
Monica Peets
Sworn to before me and subscribed in my presence,

on August 24 2021 at Jacksonville, Florida

JAMES R. KLINDT Q kK K QA

United States Magistrate Judge :
Name & Title of Judicial Officer Signature of Judicial Officer

 
Case 3:21-mj-01418-JRK Document1 Filed 08/26/21 Page 2 of 5 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Monica Peets, being a duly sworn and appointed Deportation Officer for the
Department of Homeland Security, Immigration and Customs Enforcement
(“ICE”), hereby make the following statement in support of the attached criminal
complaint.

1, Your affiant has been a Deportation Officer for ICE since 2015 and
before that was an Immigration Enforcement Agent with ICE since 2011. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints and
arrest warrants.

2. As part of an immigration investigation, your affiant was advised of the
following facts by Officer Brunson of the Jacksonville Sheriffs Office. Officer
Brunson is assigned to the 287(g) program at the Duval County Pretrial Detention
Facility in Duval County, in the Middle District of Florida. The 287(g) program was
authorized under section 287(g) of the Immigration and Nationality Act and permits
a state officer to be deputized “to perform a function of an immigration officer in
relation to the investigation, apprehension, or detention of aliens in the United States
wean’ 8 USC, § 1357(Q).

3. Officer Brunson advised your affiant that on July 11, 2021, he was

notified that an individual who identified himself as LUIS FELIPE SILVA-
Case 3:21-mj-01418-JRK Document1 Filed 08/26/21 Page 3 of 5 PagelD 3

MARTINEZ had been booked into the Duval County jail and had stated during the
booking process that he was born in Mexico on a date in 1989. Officer Brunson ran
immigration database checks for a Mexican citizen named LUIS FELIPE SILVA-
MARTINEZ and the checks showed no record that a Mexican citizen with that
name had ever been legally admitted into the United States.

4. On the same date, Officer Brunson entered SILVA-MARTINEZ’s
fingerprints into a biometric identification system that compared his fingerprints with
the fingerprints of individuals who had been previously encountered by immigration
authorities. The system returned a match and reflected that SILVA-MARTINEZ
had been previously encountered and had been assigned an Alien Registration
number (“A-number”). Officer Brunson then conducted additional ICE database
checks using the A-number and the records reflected that SILVA-MARTINEZ is a
citizen of Mexico who has been previously deported or removed from the United
States to Mexico on two occasions. Officer Brunson lodged an ICE detainer against
SILVA-MARTINEZ with the Duval County jail.

5. On August 19, 2021, the Duval County jail notified ICE Jacksonville
that the local charges for SILVA-MARTINEZ were resolved and that he was ready
to be picked up on the ICE detainer. On the same date, SILVA-MARTINEZ was
administratively arrested and transported into ICE custody at the Baker County jail

in Macclenny, Florida.
Case 3:21-mj-01418-JRK Document1 Filed 08/26/21 Page 4 of 5 PagelD 4

6. On August 19, 2021, your affiant reviewed the Alien Registration file
(“A-file”) for SILVA-MARTINEZ. An A-file is a central file maintained by
immigration agencies that contains documents related to the interactions and
encounters of United States immigration authorities with an alien. Documents in the
A-file confirmed that SILVA-MARTINEZ is a citizen of Mexico who has been
previously deported or removed from the United States to Mexico on two occasions:
on December 11, 2012, through Brownsville, Texas, and May 5, 2015, through Del
Rio, Texas. The A-file contained no record that SILVA-MARTINEZ had ever
applied for or received permission from the Attorney General or the Secretary of
Homeland Security for the United States to re-enter the United States since the time
of his last removal.

bs On August 19, 2021, at approximately 7:35 a.m., your affiant advised
Assistant United States Attorney Arnold B. Corsmeier of the foregoing facts and he
authorized criminal prosecution of SILVA-MARTINEZ.

Based upon the foregoing facts, your affiant believes there is probable cause to
establish that LUIS FELIPE SILVA-MARTINEZ is a citizen of Mexico who has
been found unlawfully present in the United States without first having obtained the
consent of the Attorney General or the Secretary of Homeland Security for the

United States to apply for admission to or to re-enter the United States after having

ge
Case 3:21-mj-01418-JRK Document1 Filed 08/26/21 Page 5 of 5 PagelD 5

been deported or removed from the United States, in violation of Title 8, United

States Code, Section 1326.

 

 

Motiica Peets, Deportation Officer
LS, gration and Customs Enforcement
Jacksonville, Florida
